Title: To Benjamin Franklin from Rebecca Haydock Garrigues, 20 May 1773
From: Garrigues, Rebecca Haydock
To: Franklin, Benjamin


Esteem’d Freind
Philadelphia 5th Mo 20th 1773
Thy favour of Captain All came safe to hand with the Silk in good Order, which merits my sincere Thanks. I shall always esteem myself much obliged by Doctor Franklin’s kindness, in taking so much Trouble as he has done in getting the Silk made. My Father has paid Neighbour Franklin the ballance on account of the Silk, agreeable to thy Order. I am very respectfully Thy assured Freind
Rebecca Garrigues
 
Addressed: To / Benjamin Franklin Esqr. / Craven Street / York Buildings / London. / Favord by Capt. Sutton
